                  Case 2:20-cv-00124-BJR Document 6 Filed 05/26/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
      KEVIN SCOTT THOMAS                                  Case No.: C20-124-BJR
 9
                                   Petitioner,
10                                                        ORDER DISMISSING CASE
             v.
11
      STATE OF WASHINGTON
12                                 Respondent.

13

14          The Court, having reviewed the Report and Recommendation of the Honorable Mary

15   Alice Theiler, United States Magistrate Judge, and the remaining record, hereby ORDERS:

16          (1) The Report and Recommendation is approved and adopted;

17          (2) This action is DISMISSED without prejudice for failure to prosecute; and

18          (3) The Clerk is directed to send copies of this Order to petitioner and to the Honorable

19   Mary Alice Theiler.

20    DATED this 26th day of May 2020.

21

22
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
23
